Exhibit 10.2

 

Wayside Technology Group, Inc.

 

2012 EXECUTIVE INCENTIVE PLAN

 

SECTION 1.                            PURPOSE AND EFFECTIVE DATE

 

1.1                               Purpose of this Plan. The purpose of this
Wayside Technology Group Inc. 2012 Executive Incentive Plan (this “Plan”) is to
provide incentive compensation in order to attract, motivate, retain and reward
executive officers of Wayside Technology Group, Inc. (the “Company”) through
bonus awards payable upon attainment of objectively determinable performance
goals related to the Company, a business unit and/or individual performance.
This Plan is intended to permit the grant of awards which qualify as “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended.

 

1.2                               Effective Date. This Plan is effective as of
March 30, 2012 (the “Effective Date”), subject to the approval of the
stockholders of the Company in accordance with applicable law at the annual
meeting of the Company’s stockholders in 2012.

 

SECTION 2.                            DEFINITIONS

 

2.1                               Definitions. The capitalized terms used in
this Plan and not otherwise defined will have the meanings set forth below:

 

(a)                                 “Actual Award” means as to any Performance
Period, the actual award (if any) payable to a Participant for the Performance
Period, determined in accordance with Section 3.6 of this Plan.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(d)                                 “Committee” means (i) the Compensation
Committee of the Board or (ii) if no Compensation Committee exists, then a
committee of Board members appointed by the Board to administer this Plan in
accordance with Section 5.1 herein. The Committee will consist of not less than
two members of the Board. The members of the Committee will be appointed from
time to time by, and serve at the pleasure of, the Board. Each member of the
Committee must qualify as an “outside director” within the meaning of Section
162(m) and the underlying regulations.

 

(e)                                  “Covered Employee Participant” means any
Participant who is reasonably expected to be a “covered employee” within the
meaning of Section 162(m)(3) of the Code with respect to any Performance Period
in which the Company would be entitled to take a compensation deduction for an
Actual Award to such Participant (determined without regard to the limitation on
deductibility imposed by Section 162(m)).

 

--------------------------------------------------------------------------------


 

(f)                                   “Covered Employee Performance Goals” means
objective and measurable performance goals determined by the Committee, in its
discretion, to be applicable to a Covered Employee Participant for a Performance
Period. As determined by the Committee, the Covered Employee Performance Goals
for any award may provide for a targeted level or levels of achievement using
one or more of the following measures (which shall be applicable to the
organizational level specified by the Committee, including, but not limited to,
the Company or a segment thereof): earnings before interest, taxes, depreciation
and amortization, net income (loss) (either before or after interest, taxes,
depreciation and/or amortization), changes in the market price of the common
stock of the Company (the “Stock”), economic value-added, funds from operations
or similar measure, milestones related to or changes in sales or revenue,
acquisitions or strategic transactions, operating income (loss), milestones
related to or changes in cash flow (including, but not limited to, operating
cash flow and free cash flow), return on capital, assets, equity, or investment,
stockholder returns, return on sales, gross or net profit levels, productivity,
expense, margins, operating efficiency, customer satisfaction, working capital,
earnings (loss) per share of Stock, sales or market shares and number of
customers, any of which may be measured either in absolute terms or as compared
to any incremental increase or as compared to results of a peer group. The
foregoing measures may be applied on an absolute basis and/or be relative to one
or more peer group companies or indices, or any combination thereof, all as the
Committee shall determine. The Covered Employee Performance Goals may differ
from Covered Employee Participant to Covered Employee Participant and from award
to award.

 

(g)                                  “Determination Date” means the 90th day of
any Performance Period, or, if earlier, the date prior to the date upon which
25% of the Performance Period has elapsed.

 

(h)                                 “Eligible Employee” means any executive
officer of the Company who is required at the time a Performance Period
commences to file reports of beneficial ownership with the Securities and
Exchange Commission pursuant to Section 16(a) of the Securities Exchange Act of
1934, as amended from time to time, and the rules and regulations promulgated
thereunder.

 

(i)                                     “Fiscal Year” means the fiscal year of
the Company.

 

(j)                                    “Maximum Award” means the aggregate
incentive amount that may be earned under this Plan by a Participant for all
Performance Periods beginning in any given fiscal year of the Company shall be
$1,000,000.

 

(k)                                 “Participant” means as to any Performance
Period, an Eligible Employee who has been selected by the Committee for
participation in this Plan for such Performance Period.

 

2

--------------------------------------------------------------------------------


 

(l)                                     “Payout Formula” means as to any
Performance Period, the formula or payout matrix established by the Committee
pursuant to Section 3.3 of this Plan in order to determine the Actual Awards (if
any) to be paid to Participants. The formula or matrix may differ from
Participant to Participant.

 

(m)                             “Performance Goal” means a Covered Employee
Performance Goal.

 

(n)                                 “Performance Period” means any Fiscal Year
or other period determined by the Committee pursuant to Section 3.2(a) herein
over which achievement of Performance Goals will be measured. A Performance
Period may be a one-year period or any longer or shorter period, and may differ
from Participant to Participant and from award to award.

 

(o)                                 “Section 162(m)” means Section 162(m) of the
Code.

 

(p)                                 “Termination of Service” means a cessation
of the employee-employer relationship between an Eligible Employee and the
Company and its subsidiaries for any reason, including, without limitation, a
termination by resignation, discharge, death, disability, retirement, or the
sale of any subsidiary or other affiliate of the Company or the sale of a
business unit or division of the Company, but excluding any such termination
where there is a simultaneous reemployment by the Company or any subsidiary or
other affiliate of the Company.

 

SECTION 3.                            SELECTION OF PARTICIPANTS AND
DETERMINATION OF AWARDS

 

3.1                               Selection of Participants. The Committee, in
its sole discretion, will select the Eligible Employees of the Company who will
be Participants for any Performance Period. Participation in this Plan is in the
sole discretion of the Committee. An Eligible Employee who is a Participant for
a given Performance Period is in no way guaranteed or assured of being selected
for participation in any subsequent Performance Period.

 

3.2                               Determination of Performance Period and
Performance Goals.

 

(a)                                 The Committee, in its sole discretion, will
determine the Performance Period applicable to awards made to Participants under
this Plan.

 

(b)                                 The Committee, in its sole discretion, will
establish the Performance Goals and related Payout Formulas for each Participant
for each Performance Period. Such Performance Goals and related Payout Formulas
will be set forth in writing and shall be set forth at a time when the
attainment of the applicable Performance Goals are substantially uncertain and
in no event later than the Determination Date for such Performance Period.

 

(c)                                  The Committee, in its sole discretion, may
specify that the achievement of the Performance Goals will be determined without
regard to the negative or positive effect of certain events, including, without
limitation, any of the following: (i)

 

3

--------------------------------------------------------------------------------


 

charges for “extraordinary items” and other unusual or non-recurring items of
loss or gain; (ii) asset impairments; (iii) litigation or claim judgments or
settlements; (iv) changes in the Code or tax rates; (v) changes in accounting
principles from the methods used in the Company’s regular reports and financial
statements; (vi) changes in other laws, regulations or other provisions
affecting reported results; (vii) charges relating to restructurings,
discontinued operations, severance and contract termination and other costs
incurred in rationalizing certain business activities; (viii) gains or losses
from the acquisition or disposition of businesses or assets or from the early
extinguishment of debt; (ix) any recapitalization, reorganization, stock split
or dividend, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution or other similar corporate transaction;
and (x) foreign currency exchange gains or losses; provided that any such
determination by the Committee with respect to a Covered Employee Participant
shall be made in a manner that is consistent with the provisions of Section
162(m) and the regulations and guidance promulgated thereunder.

 

3.3                               Determination of Payout Formula. The
Committee, in its sole discretion, will establish a Payout Formula for purposes
of determining the Actual Award (if any) payable to each Participant for each
Performance Period. The Committee will establish each Payout Formula with
sufficient specificity to satisfy the requirements of Section 162(m) at a time
when the attainment of the related Performance Goals are substantially
uncertain, and in no event later than the Determination Date for such
Performance Period. Each Payout Formula will (a) be in writing and (b) provide
for the payment of a Participant’s Actual Award based on whether or the extent
to which the Performance Goals for the Performance Period are achieved.
Notwithstanding the foregoing, in no event will a Covered Employee’s Actual
Award for any Performance Period exceed the Maximum Award.

 

3.4                               Determination of Maximum Awards. The
Committee, in its sole discretion, may establish a separate maximum award for a
Participant, and any such maximum award will be set forth in writing.
Notwithstanding the foregoing, in no event will a Covered Employee’s Actual
Award for any Performance Period exceed the Maximum Award.

 

3.5                               Date for Determinations. The Committee will
make all determinations with respect to awards to Covered Employee Participants
under Sections 3.1, 3.2, 3.3 and 3.4 hereof on or before the Determination Date.

 

3.6                               Determination of Actual Awards.

 

(a)                                 After the end of each Performance Period,
the Committee will determine and certify in writing the extent to which the
Performance Goals applicable to each Participant for such Performance Period
were achieved or exceeded. The Actual Award for each Participant will be
determined by applying the Payout Formula to the level of actual performance
that has been certified by the Committee.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary in
this Plan, in determining the Actual Award for any Covered Employee Participant,
the Committee, in its sole discretion, may reduce (but not increase) the award
payable to any Covered Employee Participant below the award which otherwise
would be payable under the Payout Formula. In no event shall any increase in an
Actual Award be permitted with respect to a Covered Employee Participant.

 

SECTION 4.                            PAYMENT OF AWARDS

 

4.1                               Continued Employment. Except as otherwise
determined by the Committee or as provided in Section 4.5 below, no Actual Award
will be paid under this Plan with respect to a Performance Period to any
Participant who has a Termination of Service prior to the date on which such
award is paid pursuant to Section 4.3 below.

 

4.2                               Form of Payment. Each Actual Award will be
paid to the Participant in cash.

 

4.3                               Timing of Payment. Payment of each Actual
Award will be made as soon as administratively feasible, on a date determined by
the Committee, following the certifications and determinations made by the
Committee pursuant to Section 3.6 of this Plan after the end of the applicable
Performance Period; provided, however, that, in no event will an Actual Award be
paid later than 75 days after the end of such Performance Period.

 

4.4                               Awards Payable from Company’s General Assets.
Each Actual Award that may become payable under this Plan will be paid solely
from the general assets of the Company. Nothing in this Plan will be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Actual Award other than as an unsecured general creditor
of the Company.

 

4.5                               Payment in the Event of Certain Terminations
of Service. Notwithstanding the provisions of Section 4.1 of this Plan, in the
event that the Participant is a party to an effective employment agreement with
the Company or a subsidiary which provides for the payment of an annual bonus or
a pro-rata portion thereof in the event of certain Terminations of Service, then
the provisions of such employment agreement shall govern the payment of awards
hereunder; provided that, in the case of any Covered Employee Participant, the
provisions of such employment agreement are consistent with the status of the
award as “qualified performance-based compensation” for purposes of Section
162(m).

 

SECTION 5.                            ADMINISTRATION

 

5.1                               Committee is the Administrator. This Plan will
be administered by the Committee.

 

5.2                               Committee Authority. The Committee will
administer this Plan in accordance with its provisions. The Committee will have
full power and authority to (a) determine which

 

5

--------------------------------------------------------------------------------


 

Eligible Employees will be granted awards, (b) prescribe the terms and
conditions of awards, (c) interpret this Plan and any awards, (d) adopt rules
for the administration, interpretation and application of this Plan as are
consistent with the terms hereof, and (e) interpret, amend or revoke any such
rules. The Committee may make equitable adjustment to awards to reflect the
impact of extraordinary events, provided that no such adjustment shall be
permitted to the extent the adjustment would result in an award ceasing to
constitute “qualified performance-based compensation” for purposes of Section
162(m).

 

5.3                               Decisions Binding. All determinations and
decisions made by the Committee pursuant to the provisions of this Plan will be
final, conclusive and binding on all persons and will be given the maximum
deference permitted by law.

 

SECTION 6.                            AMENDMENT, TERMINATION AND DURATION

 

6.1                               Amendment or Termination. The Committee, in
its sole discretion, may alter, amend or terminate this Plan in whole or in part
at any time and for any reason; provided, however, that in no event will the
Committee amend or modify this Plan to the extent such modification or amendment
would cause the amounts payable under this Plan to Covered Employee Participants
for a particular Performance Period to fail to qualify as “qualified
performance-based compensation” for purposes of Section 162(m); and, provided
further, that no amendment or other action that requires stockholder approval in
order for the Plan to continue to comply with applicable law (including, but not
limited to, amounts payable to Covered Employee Participants for a particular
Performance Period qualifying as “qualified performance-based compensation” for
purposes of Section 162(m)) shall be effective unless such amendment or other
action shall be approved by the requisite vote of stockholders entitled to vote
thereon. The amendment or termination of this Plan will not, without the consent
of a Participant, materially and adversely alter or impair any rights or
obligations under any Actual Award theretofore granted to such Participant. No
award may be granted during any period after termination of this Plan.

 

6.2                               Duration of this Plan. This Plan became
effective on the Effective Date, subject to approval by the stockholders of the
Company at the 2012 annual meeting of the Company’s stockholders. Subject to the
Committee’s right to terminate this Plan in accordance with Section 6.1 above,
the Plan will terminate on the date five years after the 2012 annual meeting of
the Company’s stockholders (the “Termination Date”). Awards granted to
Participants on or prior to the Termination Date will remain in full force and
effect after the Termination Date in accordance with the terms thereof, but no
new awards may be granted after the Termination Date.

 

SECTION 7.                            GENERAL PROVISIONS

 

7.1                               Taxes and Withholding. The Company, as
appropriate, may require any Participant entitled to receive a payment of an
award to remit to the Company, prior to payment, an amount sufficient to satisfy
any applicable tax withholding requirements. The Company,

 

6

--------------------------------------------------------------------------------


 

as appropriate, shall have the right to deduct and withhold from all cash
payments made to a Participant (whether or not such payment is made in
connection with an Actual Award) any and all applicable income or employment
taxes, including federal, state and local taxes, or other amounts required to be
withheld with respect to such payments.

 

7.2                               Section 409A. Awards, payments and
distributions under the Plan are intended to comply with or be exempt from
Section 409A of the Code, and, along with the Plan, shall be administered,
construed and interpreted in accordance with such intent. To the extent that an
award and/or payment is subject to or exempt from Section 409A of the Code, it
shall be awarded and/or paid in a manner that will comply with Section 409A of
the Code or the applicable exemption from Section 409A, including any applicable
regulations or guidance issued by the Secretary of the United States Treasury
Department and the Internal Revenue Service with respect thereto. This Plan and
any award shall be interpreted and administered, when possible, to avoid the
imposition on any Participant of any additional taxes, accelerated taxes,
interest or penalty under Section 409A of the Code. If any provision of the Plan
would, in the reasonable, good faith judgment of the Committee, result or likely
result in the imposition on the Participant, a beneficiary or any other person
of any additional tax, accelerated taxation, interest or penalties under Section
409A of the Code, the Committee may modify the terms of the Plan or any award,
or may take any other such action, without the Participant’s consent, in the
manner that the Company and the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest, or penalties or otherwise comply
with Sections 409A of the Code. This Section 7.2 does not create an obligation
on the part of the Company to modify the Plan or an award and does not guarantee
that an award will not be subject to additional taxes, accelerated taxation,
interest or penalties under Sections 409A of the Code. In no event shall the
Company or any of its Subsidiaries be liable for any tax, interest or penalties
that may be imposed on a Participant by Section 409A of the Code or any damages
for failing to comply with Section 409A of the Code. Notwithstanding anything
herein to the contrary, if a Participant is deemed on the date of his or her
“separation from service” (as determined by the Company pursuant to Section 409A
of the Code) to be one of the Company’s “specified employees” (as determined by
the Company pursuant to Section 409A of the Code), then any portion of any of
such Participant’s awards that constitutes deferred compensation within the
meaning of Section 409A of the Code, and is payable or distributable upon the
Participant’s separation from service, shall not be made or provided prior to
the earlier of (i) the six-month anniversary of the date of the Participant’s
separation from service, or (ii) the date of the Participant’s death (the “Delay
Period”). All payments and distributions delayed pursuant to this Section 7.2
shall be paid or distributed to the Participant within thirty (30) days
following the end of the Delay Period, subject to applicable withholding, and
any remaining payments and distributions due after the end of the Delay Period
shall be paid or distributed in accordance with the payment or distribution
schedule specified for such Participant.

 

7.3                               No Effect on Employment or Service. Nothing in
this Plan will interfere with or limit in any way the right of the Company to
terminate any Participant’s employment or service at any time, with or without
cause. For purposes of this Plan, transfer of employment of a

 

7

--------------------------------------------------------------------------------


 

Participant between the Company and any one of its subsidiaries or affiliates
(or between such subsidiaries or affiliates) will not be deemed a Termination of
Service. Employment with the Company is on an at-will basis only.

 

7.4                               Participation. No Eligible Employee will have
the right to be selected to receive an award under this Plan, or, having been so
selected, to be selected to receive a future award. There is no obligation for
uniformity of treatment of Eligible Employees, Participants or holders or
beneficiaries of Actual Awards.

 

7.5                               Clawback. Actual Awards under this Plan may be
made subject to any incentive compensation recoupment policy of the Company in
effect at the time of the making of the award or as required by applicable law,
regulation or listing requirement.

 

7.6                               Successors. All obligations of the Company
under this Plan with respect to awards granted hereunder will be binding on any
successor to the Company, whether any such succession is the result of a direct
or indirect purchase, merger, consolidation of the Company, acquisition of all
or substantially all of the business or assets of the Company, or otherwise.

 

7.7                               Beneficiary Designations. If permitted by the
Committee, a Participant under this Plan may name a beneficiary or beneficiaries
to whom any Actual Award will be paid in the event of the Participant’s death.
In the absence of any such designation, any awards remaining unpaid at the
Participant’s death will be paid to the Participant’s estate.

 

7.8                               Nontransferability of Awards. No award granted
under this Plan may be sold, transferred, pledged or assigned, other than by
will or by the laws of descent and distribution. All rights with respect to an
award granted to a Participant will be available during his or her lifetime only
to the Participant.

 

7.9                               Severability. In the event any provision of
this Plan is held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of this Plan, and this Plan will
be construed and enforced as if the illegal or invalid provision had not been
included.

 

7.10                        Requirements of Law. The granting of awards under
this Plan will be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.

 

7.11                        Governing Law. This Plan and all awards will be
construed in accordance with and governed by the laws of the State of Delaware,
but without regard to its conflict of law provisions.

 

7.12                        Rules of Construction. Captions are provided in this
Plan for convenience only, and captions will not serve as a basis for
interpretation or construction hereof. Unless otherwise expressly provided or
unless the context otherwise requires, the terms defined in this Plan include
the plural and the singular.

 

8

--------------------------------------------------------------------------------